DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed on December 14, 2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection set forth in the Non‐Final Office Action mailed September 24, 2021.

Response to Arguments
Applicant’s arguments, see page 13, filed December 14 2021, with respect to claims 1 and 12-13, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1 and 12-13 have been withdrawn. 

Reasons for Allowance
Claims 1 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 12-13 are allowable over prior art of record for its specific recitation of elements involved in planning a velocity of an apparatus.
Although the closest prior art, Kobayashi et al. (US 20160169694 A1), teaches the limitation including acquiring a target weight coefficient according to a target linear velocity of the mobile apparatus (“The plurality of weight coefficients in the weight information may be calculated by a canonical correlation analysis using a plurality of destination positional information regarding a position 
Further, Takahashi et al. (US 20130131910 A1) teaches the limitation including calculating a target angular velocity of the mobile apparatus according to the motion central angle and the target linear velocity (“The translational motion controller 44 and the rotational motion controller 45 generate potential membership functions (PMFs) for translational motion control and potential membership functions (PMFs) for rotational motion control, according to information including the position and size of obstacles and the like, the destination, and the robot's own current position and orientation… Based on the combined potential membership function (PMF), translational orientation and translational velocity are decided with the fuzzy processor 46, and data indicating how much to change the orientation of the platform vehicle 13, or in other words, rotational direction and angular velocity are decided with the fuzzy processor 47.” [0054-0055])
However, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(Claims 1 and 12-13) determining a motion central angle of the mobile apparatus according to a current pose, a target pose, and the target weight coefficient of the mobile apparatus and controlling the mobile apparatus to move from a current position to a target position according to the target linear velocity and the target angular velocity by sending the target linear velocity and the target angular velocity to a control unit of the mobile apparatus.
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662